927 F.2d 604
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Douglas D. LUNDSTRUM, Plaintiff-Appellant,v.Richard LYNG, individually and in his capacity as Secretaryof the United States Department of Agriculture, Calvin Lutz,individually and in his capacity as Acting Director forMichigan, Russell Keech, individually and in his capacity asCounty Supervisor, Farmers Home Administration, a divisionof the United States Department of Agriculture, and UnitedStates of America, jointly and severally, Defendants-Appellees.
No. 89-1372.
United States Court of Appeals, Sixth Circuit.
Jan. 7, 1991.
See 954 F.2d 1142